Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 02/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-33, 35, 37, 38 and 39  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Salie (US 4,484,039).

 	Pertaining to claim 23, Salie discloses A flexible electronic foil (2, see fig. 1) comprising a flexible substrate (4, see fig. 1) and at least one electrically conductive portion arranged to the substrate (38, see fig. 2), the foil comprising mechanical fastening means for mechanical fastening of the electronic foil (36, 36’, 42, 42’), wherein 
 
 	Pertaining to claim 24, Salie discloses, wherein the electronic foil (36, 36’, 42, 42’) comprises at least one joint area comprising the mechanical fastening means as well as at least one electrically conductive portion for electrically connecting the foil (36, 36’, 42, 42’).  

 	Pertaining to claim 25, Salie discloses, wherein the electronic foil (36, 36’, 42, 42’) comprises at least two joint areas wherein the mechanical fastening means (see column 3, lines 46-57, see fig. 1) in at least one joint area in the foil are arranged to be compatible with the mechanical fastening means (see column 3, lines 46-57, see fig. 1) in at least one other joint area in the same foil for being able to receive the mechanical fastening means in at least one other joint area (see column 3, lines 46-57, see fig. 1).  

 	Pertaining to claim 26, Salie discloses, wherein the fastening means (see column 3, lines 46-57, see fig. 1) are integral parts of the substrate (4) and formed thereof.  

Pertaining to claim 27, Salie discloses, wherein the fastening means (see column 3, lines 46-57, see fig. 1) are formed of the substrate by cutting the substrate material (4).  

 	Pertaining to claim 28, Salie discloses, wherein the fastening means (see column 3, lines 46-57, see fig. 1) comprise at least one tab (36) and at least one opening (42) arranged through the substrate (4), the opening (42) being compatible with the tab (36).  

 	Pertaining to claim 29, Salie discloses, wherein orientation of at least one fastening means (see column 3, lines 46-57, see fig. 1) in the joint area is different from orientation of at least one other fastening means in the joint area (see column 3, lines 46-57, see fig. 1).  

 	Pertaining to claim 30, Salie discloses, wherein orientation of at least one fastening means (see column 3, lines 46-57, see fig. 1) in the joint area is different from orientation of at least one other fastening means in the joint area (see column 3, lines 46-57, see fig. 1).  

 	Pertaining to claim 31, Salie discloses, wherein the at least one electrically conductive portion arranged to the substrate is an electrically conductive conductor (38) arranged to the substrate (4).  

Pertaining to claim 32, Salie discloses, wherein the at least one electrically conductive portion (38) is arranged to extend up to a joint area comprising the mechanical fastening means in the foil (see column 3, lines 46-57, see fig. 1).  

 	Pertaining to claim 33, Salie discloses an electronic device comprising at least one electronic foil (36, 36’, 42, 42’) as claimed in claim 23.  

  	Pertaining to claim 35, Salie discloses, wherein the mechanical fastening (see column 3, lines 46-57, see fig. 1) means in the electronic foil (36, 36’, 42, 42’) are fastened to an object providing a counterpart for the electronic foil, and wherein at least one tab (36) is inserted into at least one opening (42) providing the mechanical fastening taking place between at least one edge of the tab (36) and at least one edge of the opening (42), whereby the at least one tab (36) snaps into the at least one opening (42).

 	Pertaining to claim 37, Salie discloses, wherein at least one electrically conductive portion (38) in the electronic foil is connected electrically to another electrically conductive portion in an object providing a counterpart for the electronic foil (36, 36’, 42, 42’).
 
 	Pertaining to claim 38, Salie discloses, wherein the joining arrangement comprises a joining part intended for joining the electronic foil (36, 36’, 42, 42’) and the object providing the counterpart for the electronic foil (36, 36’, 42, 42’) to each other, the 

 	Pertaining to claim 39, Salie discloses, wherein the object intended to provide the counterpart for the electronic foil is another electronic foil comprising a flexible substrate and at least one electrically conductive portion arranged to the substrate, the foil comprising mechanical fastening (see column 3, lines 46-57, see fig. 1) means for mechanical fastening of the electronic foil, wherein the mechanical fastening (see column 3, lines 46-57, see fig. 1) means are part of the substrate of the electronic foil and comprise at least one tab and/or at least one opening arranged through the substrate, the at least one tab and/or the at least one opening comprising edges by which the mechanical fastening (see column 3, lines 46-57, see fig. 1) takes place.
  
 	Pertaining to claim 42, Salie discloses, wherein the mechanical fastening (see column 3, lines 46-57, see fig. 1) means in the electronic foil (36, 36’, 42, 42’) are fastened to an object providing a counterpart for the electronic foil (36, 36’, 42, 42’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34, 36 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Salie (US 4,484,039) in view of Schmidt et al. (US 2016/0014900 A1).

 	Pertaining to claim 34, Salie discloses, wherein the at least one tab (36) in the electronic foil (36, 36’, 42, 42’) is inserted into the at least one opening (42) in the same electronic foil (36, 36’, 42, 42’) providing the mechanical fastening taking place (see column 3, lines 46-57, see fig. 1) between the at least one edge of the tab (36) and the at least one edge of the opening (42), whereby the at least one tab (36) snaps into the at least one opening and the electronic foil (36, 36’, 42, 42’).
 	But, Salie does not explicitly teach the electronic foil is arranged to provide a three-dimensional structure.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electronic foil is arranged to provide a three-dimensional structure in the device of Salie based on the teachings of Schmidt et al. in order to provide manufacturing method for electronic assembly, as well as electrical assembly (all claimed) such as used for making sensors and or other solid-state electronic devices employed in various applications.

 	Pertaining to claim 36, Salie discloses, wherein at least one electrically conductive portion in the electronic foil (36, 36’, 42 and 42’) is connected electrically to another electrically conductive portion (38) in the same foil (36, 36’, 42, 42’).

 	Pertaining to claim 40, Salie discloses, wherein there is arranged anisotropic adhesive material between the electrically conductive conductors (38) positioned opposite to each other so as to ensure an electrical connection between the oppositely positioned conductive conductors (38).  

 	Pertaining to claim 41, Salie discloses, wherein the mechanical fastening means (see column 3, lines 46-57, see fig. 1) in the electronic foil are fastened to another mechanical fastening means (see column 3, lines 46-57, see fig. 1) in the same electronic foil, whereby the electronic foil (36, 36’, 42, 42’). 

 	However, Schmidt et al. teaches the electronic foil is arranged to provide a three-dimensional structure (see paragraph [0018] and [0019]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electronic foil is arranged to provide a three-dimensional structure in the device of Salie based on the teachings of Schmidt et al. in order to provide manufacturing method for electronic assembly, as well as electrical assembly (all claimed) such as used for making sensors and or other solid-state electronic devices employed in various applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848